PER CURIAM.
Edward Martin McKenna, Sr., appeals the district court’s order granting summary judgment to the Appellees and denying relief on his copyright infringement action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See McKenna v. Lee, No. CA-00-911-BR (E.D.N.C. July 2, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.